 

Case 3:21-cv-01416-MEM-DB Document 7 Filed 08/26/21 Page 1 of 8

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JERMAINE L. SMITH,

Plaintiff : CIVIL ACTION NO. 3:21-1416
Vv. : (JUDGE MANNION)
J. MOSS, et al.,
Defendants
MEMORANDUM

L. Background

Plaintiff, Jermaine L. Smith, an inmate confined at the State
Correctional Institution, Huntingdon (“SCi-Huntingdon), Pennsylvania, filed
the above caption civil rights action pursuant to 42 U.S.C. §1983, alleging a
loss of personal property when he was transferred from SCI-Dallas to SCI-
Benner. (Doc. 1). The named Defendants are Lieutenants Moss and Gavlick,
both employees of SCl-Dallas. Id. Along with his complaint, the Plaintiff filed
an application for leave to proceed in forma pauperis. (Doc. 5).

At this time, the Court must review the complaint pursuant to 28 U.S.C.
§1915(e)(2)(B) and 28 U.S.C. §1915A(a) to determine whether it should be
dismissed as frivolous or malicious, for failure to state a claim upon which
relief may be granted, or because it seeks monetary relief from a defendant

who is immune from suit. For the reasons set forth below, the Court will grant

 
 

Case 3:21-cv-01416-MEM-DB Document 7 Filed 08/26/21 Page 2 of 8

Plaintiff's application for leave to proceed in forma pauperis and the

complaint will be dismissed for failure to state a claim pursuant to 28 U.S.C.

§1915(e)(2)(B)(ii).

Hl. § Factual Allegations

Plaintiff claims that on June 12, 2019, he left SCl-Dallas for SCI-
Benner “with none of his property.” (Doc. 1). He states that his “property was
lost, destroyed without proper procedure by staff, TV broken confiscated,
items receipt DC-154A was never given.” Id. Plaintiff alleges that his “TV was
not broken prior to [him] going to RHU, keyboard was never given
confiscated items receipt DC-154A, keyboard accessories also never
showed up as well as other personal belongings on [his] property receipt.”
id.

Plaintiff claims that on June 24, 2019, he “had to use the
Commonwealth of Pennsylvania DC 804 Inmate Grievance.” Id.

On August 13, 2021, Plaintiff filed the instant action seeking

“reimbursement for personal property and reimbursement for filing fees.” Id.

 
 

Case 3:21-cv-01416-MEM-DB Document 7 Filed 08/26/21 Page 3 of 8

lil. Legal Standard
Pursuant to the screening provisions of 28 U.S.C. §1915(e)(2), the

Court is required to screen in forma pauperis complaints prior to service and
“shall dismiss the case at any time if the court determines that ... the action
... (i) is frivolous or malicious [or] (ii) fails to state a claim upon which relief
may be granted.” 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). An action is “frivolous
490 U.S. 319, 325 (1989). Factual allegations are “clearly baseless” if they
are “fanciful,” “fantastic,” or “delusional,” Neitzke, 490 U.S. at 328, or where
“the facts alleged rise to the level of the irrational or the wholly incredible.”
Denton _v. Hernandez, 504 U.S. 25, 33 (1992). “[A] finding of factual
frivolousness is appropriate when the facts alleged rise to the level of the
irrational or the wholly incredible, whether or not there are judicially
noticeable facts available to contradict them.” Id. at 33.

28 U.S.C. §1915’s failure to state a claim standard mirrors Rule
12(b)(6) of the Federal Rules of Civil Procedure, which authorizes the
dismissal of a complaint for “failure to state a claim upon which relief can be
granted.” Fed.R.Civ.P. Rule 12(b)(6). Rule 8 of the Federal Rules of Civil
Procedure provides that a pleading must set forth a claim for relief, which

contains a short and plain statement of the claim, showing that the pleader

-3-

 
 

Case 3:21-cv-01416-MEM-DB Document 7 Filed 08/26/21 Page 4of8

is entitled to relief. The complaint must provide the defendant with fair notice
of the claim. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
issue in a motion to dismiss is whether the plaintiff should be entitled to offer
evidence to support the claim, not whether the plaintiff will ultimately prevail.
See Phillips v. Cnty. of Allegheny, 515 F. 3d 224, 232 (3d Cir. 2008) (the
Rule 8 pleading standard “simply calls for enough facts to raise a reasonable
expectation that discovery will reveal evidence of the necessary element.”);
Namiv, Fauver, 82 F. 3d 63, 65 (3d Cir. 1996).

The onus is on the plaintiff to provide a well-drafted complaint that
alleges factual support for his claims. “While a complaint attacked by a Rule
12(b)(6) motion to dismiss does not need detailed factual allegations, a
plaintiffs obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief
requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Twombly, 550 U.S. at 555
(alteration in original and internal citations omitted). The court need not
accept unsupported inferences, Cal. Pub. Employees Ret. Sys. v. The
Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004), nor legal conclusions cast
as factual allegations, Twombly, 550 U.S. at 556. Legal conclusions without
factual support are not entitled to the assumption of truth. See Ashcroft v.

Iqbal, 556 U.S. 662, 677-679 (2009) (“Threadbare recitals of the elements of

-4-

 
 

Case 3:21-cv-01416-MEM-DB Document 7 Filed 08/26/21 Page 5of8

a cause of action, supported by mere conclusory statements, do not” satisfy
the requirements of Rule 8).

Once the court winnows the conclusory allegations from those
allegations supported by fact, which it accepts as true, the court must engage
in a commonsense review of the claim to determine whether it is plausible.
This is a context-specific task, for which the court should be guided by its
judicial experience. The court must dismiss the complaint if it fails to allege
enough facts “to state a claim to relief that is plausible on its face.” Iqbal, 556
U.S. at 677 (quoting Twombly, 550 U.S. at 570). A “claim has facial
plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Iqbal, 556 U.S. at 677. Lastly, a pro se complaint is held to “less
stringent standards than formal pleadings drafted by lawyers” and can only
be dismissed for failure to state a claim if it appears beyond doubt that the
plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

iV. Discussion
Plaintiff is alleging a Fourteenth Amendment deprivation of property

without due process claim. However, his claim is not actionable under 42

-5-

 
 

Case 3:21-cv-01416-MEM-DB Document 7 Filed 08/26/21 Page 6 of 8

U.S.C. §1983. See Coulson v. Mooney, 2015 WL 1034632 (M.D. Pa. 2015)
(dismissing the complaint on screening because the plaintiff had an
adequate post-deprivation remedy to address his claim that his cellmate
deliberately destroyed his television and other personal property). The
Supreme Court of the United States has held that neither negligent nor
intentional deprivations of property violate the Due Process Clause if there
is a meaningful post-deprivation remedy for the loss. See Hudson v. Palmer,
468 U.S. 517 (1984); Parratt v. Taylor, 451 U.S. 527, 530 (1981). The Third
Circuit Court of Appeals has “held that the prison’s grievance program and
internal review provide an adequate post-deprivation remedy to satisfy due
process.” Barr v. Knaueer, 321 Fed. Appx 101, 103 (3d Cir. 2009) (citing
Tillman v. Lebanon County Correctional Facility, 221 F.3d 410, 422 (3d Cir.
2000) ). See also Griffin-El v. Beard, 2010 WL 1837813 (E.D. Pa. 2010)
(concluding that a “prisoner's ‘failure to [properly] avail himself of such
remedy does not affect its adequacy as a post-deprivation remedy’ ”).
Additionally, “the failure of a prison official to provide a favorable response
to an inmate grievance is not a federal constitutional violation.” Gordon v.
Vaughn, 1999 WL 305240 (E.D. Pa. May 12, 1999) (citing Adams v. Rice,

40 F.3d 72, 74 (4th Cir. 1994), cert. denied, 514 U.S. 1022 (1995) ).

 
 

Case 3:21-cv-01416-MEM-DB Document 7 Filed 08/26/21 Page 7 of 8

Moreover, Plaintiff has another post-deprivation remedy, namely a
state conversion action. See Crosby v. Piazza, 2012 WL 641938 (3d. Cir.
2012) (holding that to the extent an inmate “is dissatisfied with the outcome
of the administrative process, he may still file a state court tort action’);
Reavis v. Poska, 2010 WL 2511379 (W.D. Pa. 2010) (“Plaintiff, cannot as a
matter of law, make a claim under the Fourteenth Amendment for a
deprivation of property without due process” because the DOC's “internal
grievance procedure and the availability of a state tort suit in state court
provide adequate post deprivation remedies.”); 42 Pa.C.S.A. §8522(a),
(b)(3).

Plaintiff admits to filing a complaint, and therefore, has participated in
a meaningful post-deprivation grievance procedure. As discussed, if a
meaningful post-deprivation grievance procedure is available, regardless of
whether the result of this grievance procedure is favorable to the plaintiff, the
plaintiff will not have a claim for a violation of the Due Process Clause of the
Fourteenth Amendment. Therefore, in accordance with the aforementioned
precedential case law, Plaintiff has failed to allege a Fourteenth Amendment

violation of the Due Process Clause.

 
 

Case 3:21-cv-01416-MEM-DB Document 7 Filed 08/26/21 Page 8 of 8

V. Conciusion

For the foregoing reasons, the Court will grant Plaintiff's application to
proceed in forma pauperis and dismiss the complaint for failure to state a
claim, pursuant to 28 U.S.C. §1915(e)(2)(B)(ii). See Hernandez v. Corr.
Emergency Response Team, 771 F. App’x 143 (8d Cir. 2019) (per curiam)
{affirming dismissal of amended complaint where inmate “alleged in his
complaint that when he and all other prisoners were moved from SCI-
Graterford to SCl-Phoenix, many prisoners’ possessions were destroyed or
damaged, including his legal materials”). '

A separate Order shall issue.

5] Matachy E. Mannion
MALACHY E. MANNION

United States District Judge
DATE: August 26, 2021

21-1416-01

 

' Before dismissing a complaint for failure to state a claim upon which
relief may be granted pursuant to the screening provisions of 28 U.S.C.
§1915A, the Court must grant a plaintiff leave to amend the complaint unless
amendment would be inequitable or futile. See Grayson v. Mayview State
Hospital, 293 F.3d 103, 114 (3d Cir. 2002). Because Plaintiffs claim for relief
is not cognizable in a complaint brought pursuant to 42 U.S.C. §1983, and
he has meaningful state court remedies if he is unhappy with the Prison's
grievance process, granting leave to amend would be futile.

-8-

 
